Case 2:18-cv-08048-SVW-JC Document 147 Filed 12/05/19 Page 1 of 5 Page ID #:5722




  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Alex Spiro (admitted pro hac vice)
  2  alexspiro@quinnemanuel.com
  3 51 Madison Avenue, 22nd Floor
    New York, New York 10010
  4 Telephone: (212) 849-7000
  5 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Robert M. Schwartz (Bar No. 117166)
  6   robertschwartz@quinnemanuel.com
  7 Michael T. Lifrak (Bar No. 210846)
      michaellifrak@quinnemanuel.com
  8 Jeanine M. Zalduendo (Bar No. 243374)
      jeaninezalduendo@quinnemanuel.com
  9 865 South Figueroa Street, 10th Floor
 10 Los Angeles, California 90017-2543
    Telephone: (213) 443-3000
 11
    Attorneys for Defendant Elon Musk
 12
 13
                              UNITED STATES DISTRICT COURT
 14
                         CENTRAL DISTRICT OF CALIFORNIA
 15
 16
      VERNON UNSWORTH,                         Case No. 2:18-cv-08048
 17
                 Plaintiff,                    Judge: Hon. Stephen V. Wilson
 18
           vs.                                 DEFENDANT’S MOTION TO
 19                                            STRIKE IRRELEVANT
      ELON MUSK,                               TESTIMONY OF JARED BIRCHALL
 20
                 Defendant.                    Complaint Filed: September 17, 2018
 21                                            Trial Date: December 3, 2019
 22
 23
 24
 25
 26
 27
 28
                                                                      Case No. 2:18-cv-08048
                    DEFENDANT’S MOTION TO STRIKE IRRELEVANT TESTIMONY OF JARED BIRCHALL
Case 2:18-cv-08048-SVW-JC Document 147 Filed 12/05/19 Page 2 of 5 Page ID #:5723




    1                                NOTICE OF MOTION
    2 TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
    3        This motion to strike the irrelevant testimony of Jared Birchall is made on the
    4 following grounds: (1) this Court, in the Pretrial order, specified that events
    5 occurring after July 15, 2018 were admissible only to show Mr. Musk’s state of
    6 mind when he published the July 15, 2018 tweets; and (2) Mr. Birchall’s testimony
    7 as to activities occurring after July 15, 2018 of which Mr. Musk had no knowledge
    8 cannot possibly be relevant to Mr. Musk’s mental state. Mr. Musk therefore
    9 requests this court to strike such testimony from the record.
  10         This motion is based upon this notice of motion and motion; the attached
  11 memorandum of points and authorities; all pleadings and papers on file in this
  12 action; such other evidence or arguments as may be presented to the Court; and such
  13 other matters of which this Court may take judicial notice.
  14
  15 DATED: December 5, 2019               Respectfully submitted,
  16
                                           QUINN EMANUEL URQUHART &
  17                                       SULLIVAN, LLP
  18
                                             By /s/ Alex Spiro
  19                                           Alex Spiro
                                               Attorneys for Defendant Elon Musk
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                               -i-                       Case No. 2:18-cv-08048
                       DEFENDANT’S MOTION TO STRIKE IRRELEVANT TESTIMONY OF JARED BIRCHALL
Case 2:18-cv-08048-SVW-JC Document 147 Filed 12/05/19 Page 3 of 5 Page ID #:5724




  1 I.      INTRODUCTION.
  2         Defendant Elon Musk requests the Court strike from the record certain
  3 testimony of Jared Birchall that is irrelevant because it is evidence of events
  4 occurring subsequent to July 15, 2018 of which Mr. Musk had no knowledge. This
  5 Court recognized that Mr. Unsworth is not seeking to hold Mr. Musk liable for any
  6 words or conduct subsequent to July 15, 2018, and stated that Mr. Unsworth may
  7 only use evidence of events occurring after July 15, 2018 “for the limited purpose of
  8 establishing Musk’s state of mind at the time of the alleged defamation.” (Dkt. 137,
  9 at 4.) Jared Birchall’s testimony on subsequent events that Mr. Musk had no
 10 knowledge of cannot be relevant to Mr. Musk’s mental state on July 15, 2018 and
 11 therefore should be stricken from the record and the jury should be instructed to
 12 disregard it.
 13 II.     MR. BIRCHALL’S TESTIMONY AS TO EVENTS OCCURRING
 14         AFTER JULY 15, 2018 OF WHICH MR. MUSK HAD NO
 15         KNOWLEDGE MUST BE STRICKEN.
 16         A motion to strike is properly granted where testimony is inadmissible. See
 17 Jinro Am. Inc. v. Secure Investments, Inc., 266 F.3d 993, 1010 (9th Cir.), opinion
 18 amended on denial of reh’g, 272 F.3d 1289 (9th Cir. 2001)(district court should have
 19 stricken inadmissible trial testimony, reversing and remanding for new trial because
 20 improper testimony “was inflammatory”); Benjamin v. Peter’s Farm Condo. Owners
 21 Ass’n, 820 F.2d 640, 643 (3d Cir. 1987) (reversible error not to strike trial testimony
 22 which lacked foundation and was inadmissible). In this case, the Court determined
 23 that evidence of events occurring after July 15, 2018 was admissible only to show
 24 Mr. Musk’s mental state at the time he published the tweets that form the basis of Mr.
 25 Unsworth’s defamation claim. (Dkt. 137, at 4 (holding Plaintiff may use subsequent
 26 events “for the limited purpose of establishing Musk’s state of mind at the time of the
 27 alleged defamation”).) Because subsequent events are not admissible for any purpose
 28 other than to show mental state evidence is irrelevant and therefore inadmissible

                                             -1-                       Case No. 2:18-cv-08048
                     DEFENDANT’S MOTION TO STRIKE IRRELEVANT TESTIMONY OF JARED BIRCHALL
Case 2:18-cv-08048-SVW-JC Document 147 Filed 12/05/19 Page 4 of 5 Page ID #:5725




  1 unless it shows Mr. Musk’s mental state. Consequently, any evidence of events
  2 occurring after July 15, 2018 that does not go to Mr. Musk’s mental state is
  3 inadmissible under Federal Rules of Evidence 401 and 402. This evidence must be
  4 stricken from the record and the jury must be instructed not to consider it.
  5         The following testimony, which does not go to Mr. Musk’s mental state, must
  6 be stricken and disregarded. First, Mr. Musk did not know that Mr. Birchall used the
  7 alias “James Brickhouse” to communicate with Mr. Howard. (12/3/2019 Tr. at
  8 87:22-88:2; 12/4/2019 A.M. Tr. at 75:3-13). Similarly, whether and to what extent
  9 Mr. Birchall investigated Mr. Howard’s purported credentials before engaging him is
 10 irrelevant because Mr. Musk did not know what, if any diligence, Birchall performed.
 11 (12/3/2019 Tr. at 89:19-90:2). Mr. Musk also testified that he did not know whether
 12 Mr. Birchall offered Howard a $10,000 bonus for confirmation of information and
 13 Plaintiff pointedly did not ask Birchall whether he told Mr. Musk that he made such
 14 an offer. (12/3/2019 Tr. at 91:14-22; 12/4/2019 A.M. Tr. at 85:19-86:5; TX 72).
 15 Finally, Plaintiff failed to establish or elicit any testimony that Mr. Musk had
 16 personal knowledge of either the specific information Mr. Birchall instructed Mr.
 17 Howard to release to the press or the questions that Mr. Birchall asked Mr. Howard to
 18 answer in his August 26, 2018 email. (12/4/2019 A.M. Tr. at 81:7-82:11 (discussing
 19 TX 66); 12/4/2019 P.M. Tr. 21:11-22:5.)
 20         Information that Mr. Musk did not know about cannot possibly go to his
 21 mental state. Therefore, the evidence must be stricken and the jury must be instructed
 22 to disregard it in reaching its verdict.
 23 III.    CONCLUSION.
 24         Mr. Musk respectfully requests the Court strike from the record the above-
 25 referenced testimony of Jared Birchall and instruct the jury not to consider it.
 26
 27
 28

                                              -2-                       Case No. 2:18-cv-08048
                      DEFENDANT’S MOTION TO STRIKE IRRELEVANT TESTIMONY OF JARED BIRCHALL
Case 2:18-cv-08048-SVW-JC Document 147 Filed 12/05/19 Page 5 of 5 Page ID #:5726




  1 DATED: December 5, 2019               Respectfully submitted,
  2
                                          QUINN EMANUEL URQUHART
  3                                          & SULLIVAN, LLP
  4                                        By    /s/ Alex Spiro
  5                                          Alex Spiro (admitted pro hac vice)
                                             Attorneys for Defendant Elon Musk
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                            -3-                       Case No. 2:18-cv-08048
                    DEFENDANT’S MOTION TO STRIKE IRRELEVANT TESTIMONY OF JARED BIRCHALL
